          Case 1:17-cr-00398-ER Document 50 Filed 10/15/18 Page 1 of 1
                    LAW OFFICES OF ABE GEORGE, P.C.
                                   44 Wall Street, 2nd Floor
                                    New York, NY 10005
                             (P) 212-498-9803 (F) 646-558-7533
                                Email: abe@abegeorge.lawyer


October 15, 2018

Via ECF
The Honorable Edgardo Ramos
United States District Judge, S.D.N.Y.
40 Foley Square
New York, New York 10007


              Re:    U.S. v. Paul Dean, et. al., 1:17-cr-00398-ER,
                     Adjournment of Sentencing for Paul Dean

Dear Judge Ramos:

I represent Paul Dean in the above captioned matter. As the Court is aware, Mr. Dean
has previously pleaded guilty and was scheduled to be sentenced on November 15, 2018.

I write to ask the Court for an adjournment of sentencing to any date after January 14,
2018, in order to allow the defense more time to finish their sentencing memorandum and
to obtain more letters in support of leniency for Mr. Dean.

AUSA Kimberly Ravener has been informed of the instant application and does not object.

If the Court requires any further clarification I would be happy to supplement this letter.


                                   Respectfully Submitted,

                                   Law Offices of Abe George, P.C.

                                   ___/s/ Abe George____________
                                   By: Abe George
                                   44 Wall Street, 2nd Floor
                                   New York, NY 10005
                                   (P) 212-498-9803
                                   (F) 646-558-7533
                                   E-mail: abe@abegeorge.lawyer


cc: All Parties by ECF
